PER CURIAM.
In this petition for writ of certiorari, the Campbells seek review of an order of the circuit court which reviewed the final quasi-judicial action of the Board of County Commissioners of Escambia County. That Board denied the Campbells’ request to rezone their property to permit heavy industrial use. We agree with the County that the Camp-bells were provided procedural due process and that the circuit court correctly applied the law to this rezoning request. Therefore, we deny this petition. See, Board of County Commissioners v. Snyder, 627 So.2d 469 (Fla.1993).
BOOTH, BENTON and VAN NORTWICK, JJ., concur.